Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 1 of 12




                     EXHIBIT A


                        Complaint,
   Filed in Eighth Judicial District Court
             Case No. A-20-812910-C
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page   2 of 12
                                                                                                                          Electronically Filed
                                                                                                                                         3/27/2020 10:16 AM
                                                                                                                                         Steven D. Grierson
                                                                  COM                                                                    CLERK OF THE COURT
                                                              1   HOFLAND & TOMSHECK
                                                                  Joshua Tomsheck, Esq.
                                                              2   State Bar of Nevada No. 009210
                                                                  josht@hoflandlaw.com
                                                              3   228 South 4th Street, 1st Floor
                                                                  Las Vegas, Nevada 89101                                          CASE NO: A-20-812910-C
                                                              4   (702) 895-6760                                                            Department 32
                                                                  (702) 731-6910 facsimile
                                                              5   Attorney for Plaintiff
                                                              6                                        DISTRICT COURT
                                                              7                                     CLARK COUNTY, NEVADA
                                                              8   BENJAMIN SPARKS, an individual;
                                                                                                                            CASE NO.:
                                                              9                        Plaintiff,                           DEPT NO.:
                                                             10   vs.
                                                             11   CHRISTINA MAMER, an individual;
                                                                  RAMONA GIWARGIS, an individual;
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR




                                                                  and                                                                   COMPLAINT
HOFLAND & TOMSHECK




                                                             12
                                                                  DOES I through X, inclusive,
                           LAS VEGAS, NEVADA 89101




                                                             13   ROES I through X, inclusive
                                                             14                        Defendants.
                                                             15

                                                             16         Plaintiff Benjamin Sparks, by and through his undersigned counsel, Josh Tomsheck,
                                                             17   Esq., of the Law Firm of Hofland & Tomsheck, hereby complain and allege as follows:
                                                             18                                PARTIES AND JURISDICTION
                                                             19         1.     At all times mentioned Plaintiff, Benjamin Sparks, (hereinafter referred to as
                                                             20   “Plaintiff”), was and is over the age of eighteen (18) years old, was a resident of Clark
                                                             21   County Nevada.
                                                             22         2.     Plaintiff is informed and believes and thereon alleges that at all times
                                                             23   relevant hereto, Defendant, Christina Mamer, (hereinafter referred to as “Defendant
                                                             24
                                                                  Mamer”), was and is over the age of eighteen (18) years old, was and is a resident of Clark
                                                             25
                                                                  County, Nevada.
                                                             26
                                                                        3. Plaintiff is informed and believes and thereon alleges that all times relevant
                                                             27
                                                                  hereto, Defendant, Ramona Giwargis, (hereinafter referred to as “Defendant Giwargis”),
                                                             28

                                                                                                             Page 1 of 11


                                                                                               Case Number: A-20-812910-C
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 3 of 12



                                                              1   was and is over the age of eighteen (18) years old, and was a resident of Clark County,

                                                              2   Nevada.

                                                              3         4. The true names of DOES I through X, their citizenship and capacities, whether

                                                              4   individual, corporate associate, partnership or otherwise, are unknown to Plaintiff who
                                                              5   therefore sue these Defendants by such fictitious names.       Plaintiffs are informed and
                                                              6   believe, and thereupon allege, that each of the Defendants designated herein as DOES are
                                                              7   responsible in some manner for the events and happenings herein referred to, and in some
                                                              8   manner caused the injuries and damages proximately thereby to the Plaintiff, as herein
                                                              9   alleged.
                                                             10         5.     The true names, identities or capacities, whether individual, corporate,
                                                             11   associate or otherwise of the Defendants, Does I through X, are unknown to the Plaintiff,
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                                                                  who therefore sues said Defendants by such fictitious names. Plaintiff is informed and
                           LAS VEGAS, NEVADA 89101




                                                             13
                                                                  believe, and thereupon allege, that each of the Defendants designated herein as Doe and
                                                             14
                                                                  Roe Corporations are responsible in some manner for the events and happenings herein
                                                             15
                                                                  referred to; that Plaintiff will ask leave of this Court to amend this Complaint to insert the
                                                             16
                                                                  true names and capacities of said Defendants Does I through X when the same have been
                                                             17
                                                                  ascertained by Plaintiff, together with appropriate charging allegations, and to join
                                                             18
                                                                  Defendants in this action.
                                                             19
                                                                        6.     DOES 1 through 10 are persons whose conduct gives rise to this Complaint;
                                                             20
                                                                  specifically, these DOE individuals are individuals who participated in the conduct alleged
                                                             21
                                                                  herein. The Plaintiff reserves the right to amend this Complaint to specifically name these
                                                             22
                                                                  individuals when their identities are ascertained.
                                                             23
                                                                        7. ROES 1 through 10 are business entities whose conduct gives rise to the
                                                             24
                                                                  allegations of the Complaint contained herein; specifically, these ROE business entities
                                                             25
                                                                  participated in the conduct alleged herein. The Plaintiffs reserve the right to amend this
                                                             26
                                                                  Complaint to specifically name these individuals when their identifies are ascertained.
                                                             27

                                                             28

                                                                                                           Page 2 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 4 of 12



                                                              1          8.     Plaintiffs are further informed and believe, and on that basis alleges that

                                                              2   certain witnesses are known to Plaintiff as witnesses. However, Plaintiff does not yet know

                                                              3   whether or not particular witnesses have culpability in this matter at this time. However,

                                                              4   once Plaintiff has determined the true culpability of one or more of the DOE Defendants,
                                                              5   they will amend the complaint to set forth facts and claims alleging the actual culpability
                                                              6   and to substitute such witnesses for DOE Defendants.
                                                              7          9.     Plaintiff alleges that the activities described in this Complaint are performed
                                                              8   by each named or unnamed Defendant, either individually or in concert with the others, or
                                                              9   with the knowledge, encouragement or direction of one or more of the other named or
                                                             10   unnamed Defendants, and therefore those Defendants are jointly, separately liable, and
                                                             11   vicariously liable for the injuries and causes of action further described in this Complaint.
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                             13
                                                                                                   GENERAL ALLEGATIONS
                                                             14

                                                             15
                                                                         10.    Plaintiffs repeat and re-allege Paragraphs 1 through 9 of the Complaint as
                                                             16
                                                                  though fully set forth herein and further complains and alleges as follows:
                                                             17
                                                                         11. On or about March 29, 2018, Plaintiff contacted the Las Vegas Metropolitan
                                                             18
                                                                  police department’s emergency 911 system for a welfare check on Defendant Mamer, who
                                                             19
                                                                  was threatening to harm herself.
                                                             20
                                                                         12. Thereafter, Defendant Mamer herself contacted the Las Vegas Metropolitan
                                                             21
                                                                  Police Department to falsely report criminal allegations against Plaintiff, alleging these
                                                             22
                                                                  incidents occurred at 5175 South Jerry Tarkanian Way, Las Vegas, Clark County, Nevada.
                                                             23
                                                                         13. Defendant Mamer falsely and maliciously represented to the police that she had
                                                             24
                                                                  been injured by Plaintiff.
                                                             25
                                                                         14. Plaintiff and Defendant Mamer had just ended an intimate relationship.
                                                             26
                                                                         15. An arrest warrant was issued for Plaintiff based on Defendant Mamer’s
                                                             27
                                                                  statements to police officers.
                                                             28

                                                                                                           Page 3 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 5 of 12



                                                              1          16. That same day, Defendant Mamer, portraying and holding herself out to be a

                                                              2   different individual, e-mailed Plaintiff’s boss an alleged “sex contract” purported to be

                                                              3   between Defendant Mamer and Plaintiff.

                                                              4          17. Defendant Mamer, again portraying and holding herself out to be a different

                                                              5   individual, provided written reports to various news outlets, which contained false and

                                                              6   defamatory accusations against Plaintiff.

                                                              7          18. On, or about, March 28, 2018, Defendant Giwargis wrote an article, which was

                                                              8   then published in the Las Vegas Review Journal, stating, among other things, that Plaintiff

                                                              9   had been fired following a domestic dispute, and amid a domestic violence investigation.

                                                             10          19. On, or about, April 4, 2018, Defendant Giwargis wrote an article, which was then

                                                             11   published in the Las Vegas Review Journal, stating that as fact that that Plaintiff sexually
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR




                                                                  enslaved and battered Defendant Mamer.
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                             13          20. This article stated Defendant Mamer (without providing her name) provided

                                                             14   Defendant Giwargis copies of e-mails, text messages, and a signed contract laying out her

                                                             15   duties as a “slave in training” to Plaintiff.

                                                             16          21. This article stated Plaintiff and Defendant Mamer signed a five-page contract

                                                             17   stating that Defendant Mamer would be his “slave and property.”

                                                             18          22. This article stated Defendant Mamer was forced to kneel and look down when

                                                             19   she entered his presence, be nude at all times, have sexual relations with Plaintiff whenever

                                                             20   he wanted, and wear a collar in writing.

                                                             21          23. In this article, Defendant Mamer told Defendant Giwargis that Plaintiff was very

                                                             22   demanding, did not take no for an answer, and forced himself on her.

                                                             23          24. This article states that Plaintiff asked Defendant Mamer to be bound and

                                                             24   blindfolded and have sex with other men in front of him.

                                                             25          25. This article stated that Plaintiff would not let Defendant Mamer leave the house

                                                             26   for two hours.

                                                             27          26. This article stated that Defendant Mamer lost a fingernail and had a bruise on

                                                             28   her left thumb.

                                                                                                             Page 4 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 6 of 12



                                                              1          27. On April 6, 2018, Defendant Giwargis wrote an article, published in the Las

                                                              2   Vegas Review Journal, stating that Plaintiff had Defendant Mamer sign a contract to

                                                              3   become his “slave and property.”

                                                              4          28. This article alleged that the contract required Defendant Mamer to kneel and

                                                              5   look down when she entered his presence, be nude at all times, have sexual relations with

                                                              6   Plaintiff whenever he wanted and wear a collar in private.

                                                              7          29. This article alleged that Plaintiff asked Defendant Mamer to be tied up and have

                                                              8   sex with other men while Plaintiff watched.

                                                              9          30. This article alleged that Plaintiff physically blocked Defendant Mamer from

                                                             10   leaving the residence for two hours.

                                                             11          31. This article alleged that Defendant Mamer suffered injures to her thumb and lost
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR




                                                                  a fingernail.
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                             13          32. On May 6, 2018, Defendant Giwaris wrote an additional article, again published

                                                             14   in the Las Vegas Review Journal, about Plaintiff.

                                                             15          33. In this article, Defendant Mamer accused Plaintiff of giving her permanent vision

                                                             16   impairment.

                                                             17          34. In this article, Plaintiff is accused of hitting Defendant Mamer near her right eye

                                                             18   socket with a partially closed fist.

                                                             19          35. Defendant Mamer stated she suffered a permanent retinal tear.

                                                             20          36. On May 8, 2018, Defendant Giwargis wrote an additional article, again published

                                                             21   in the Las Vegas Review Journal, about Plaintiff.

                                                             22          37. This article alleged Defendant Mamer filed a supplemental police report

                                                             23   documenting a permanent eye injury that Defendant Mamer claimed happened with

                                                             24   Plaintiff hit her during sex.

                                                             25          38. This article alleged that Plaintiff would be charged with a felony offense.

                                                             26          39. As a result of these untrue alleagations made by Defendant Mamer and

                                                             27   published by Defendant Giwargis, which were levied against Plaintiff, criminal charges

                                                             28   were filed against Plaintiff by the State of Nevada.

                                                                                                           Page 5 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 7 of 12



                                                              1          40. Defendant Mamer, knowing her allegations to be untrue, did not avail herself to

                                                              2   testify before the Criminal Court and subject herself to cross-examination, which would

                                                              3   have exonerated Plaintiff from these serious allegations.

                                                              4          41. As a result of Defendant Mamer’s decision not to avail herself to the criminal

                                                              5   court process, the false criminal charges against Plaintiff were dismissed.

                                                              6          42. As a result of the defamatory statements and publication, Plaintiff suffered

                                                              7   financial damages and emotional damages in the amount of excess of $15,000.00.

                                                              8
                                                                                              FIRST CLAIM FOR RELIEF
                                                              9                          DEFAMATION AND DEFAMATION PER SE
                                                             10                                (Against all Defendants)

                                                             11
                                                                         43. Plaintiff repeat and re-allege Paragraphs 1 through 42 of the Complaint as
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                                                                  though fully set forth herein and further complains and alleges as follows:
                           LAS VEGAS, NEVADA 89101




                                                             13
                                                                         44. Plaintiff enjoyed a good reputation and a good career as a political consult and
                                                             14
                                                                  campaign advisor.
                                                             15
                                                                         45. Defendant Mamer, through her statements to Las Vegas Metropolitan Police
                                                             16
                                                                  Department officers and the Las Vegas Review Journal, knowingly stated defamatory
                                                             17
                                                                  statements, amounting to libel/slander, based on specific facts about Plaintiff, including
                                                             18
                                                                  but not limited to:
                                                             19
                                                                                a. Plaintiff required Defendant Mamer to sign a sex contract;
                                                             20
                                                                                b. Plaintiff required Defendant Mamer to abide by that sex contract;
                                                             21
                                                                                c. Plaintiff kidnapped Defendant Mamer;
                                                             22
                                                                                d. Plaintiff grabbed Defendant Mamer’s hand and pinned her to the bed
                                                             23
                                                                                   frame, thereby tearing off a fingernail and/or a portion of a fingernail,
                                                             24
                                                                                   that resulted in substantial bodily harm.
                                                             25

                                                             26                 e. Plaintiff punched Defendant Mamer on or about the face and/or head,

                                                             27                    resulting in substantial bodily harm.

                                                             28

                                                                                                           Page 6 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 8 of 12



                                                              1                f. Plaintiff intimidated Defendant Mamer by threatening to release the sex

                                                              2                    contract if Defendant Mamer did not continue the relationship.

                                                              3                g. Plaintiff’s goal was to embarrass or bring disrepute to Defendant Mamer.

                                                              4

                                                              5          46. Defendant Mamer’s statements were entirely false and not protected by any
                                                              6   privilege.
                                                              7          47. Defendant Mamer made these statements knowingly and maliciously with the
                                                              8   goal of harming the hard-earned reputation of Plaintiff.
                                                              9          48. Defendant Giwargis knowingly wrote and published defamatory statements,
                                                             10   amounting to libel/slander based on specific facts about Plaintiff, including but not limited
                                                             11   to:
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                                                                               a. Plaintiff physically blocked Defendant Mamer from leaving their shared
                           LAS VEGAS, NEVADA 89101




                                                             13
                                                                                   residence.
                                                             14
                                                                               b. Plaintiff required Defendant Mamer to sign a contract to become his
                                                             15
                                                                                   “slave and property.”
                                                             16
                                                                               c. Defendant Mamer suffered injuries to her thumb and lost a finger nail
                                                             17
                                                                                   because of Plaintiff.
                                                             18
                                                                               d. Plaintiff required Defendant Mamer to kneel and look down when she
                                                             19
                                                                                   entered his presence, be nude at all times, have sexual relations with him
                                                             20
                                                                                   whenever he wanted, and wear a collar in private.
                                                             21
                                                                               e. Plaintiff wanted Defendant Mamer to be tied up and blindfolded and to
                                                             22
                                                                                   have sex with other men in front of him.
                                                             23
                                                                               f. Plaintiff hit Defendant Mamer in her right eye socket with a partially
                                                             24
                                                                                   closed fist.
                                                             25
                                                                               g. Plaintiff’s actions gave Defendant Mamer permanent vision impairment.
                                                             26
                                                                               h. Plaintiff’s actions caused Defendant Mamer to have a permanent retinal
                                                             27
                                                                                   tear.
                                                             28

                                                                                                           Page 7 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 9 of 12



                                                              1          49. Defendant Giwargis statements were entirely false and not protected by any

                                                              2   privilege.

                                                              3          50. Defendant Giwargis published these statements knowingly and maliciously with

                                                              4   the goal of harming the hard-earned reputation of plaintiff.
                                                              5          51. Defendant Giwargis and Defendant Review Journal’s statements constitute libel
                                                              6   because they are written.
                                                              7          52. As a direct and proximate result of Defendants’ conduct, Plaintiff’s reputation
                                                              8   was damaged.
                                                              9          53. As a direct and proximate result of Defendants’ conduct, Plaintiff was fired from
                                                             10   his job in Las Vegas, Nevada.
                                                             11          54. As a direct and proximate result of Defendants’ conduct, Plaintiff had to move
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                                                                  across the country.
                           LAS VEGAS, NEVADA 89101




                                                             13
                                                                         55. As a direct and proximate result of Defendants’ conduct, this “sex contract” story
                                                             14
                                                                  made national news, being re-published on “Vox.com,” “Heavy.com,” and by the
                                                             15
                                                                  Associated Press and New York Post.
                                                             16
                                                                         56. As a direct and proximate result of Defendants’ conduct, Plaintiff sustained
                                                             17
                                                                  damages, including but not limited to erosion of business reputation and client base, in
                                                             18
                                                                  excess of $15,000.00, the exact amount to be determined at trial.
                                                             19
                                                                         57. Damages are presumed because Defendants’ conduct constitutes defamation per
                                                             20
                                                                  se, slander, and libel, and done with the intent to harm and oppress Plaintiff, thus
                                                             21
                                                                  warranting punitive damages under NRS 42.005 and attorney fees under NRS 18.010
                                                             22
                                                                         58. Additionally, Plaintiff has suffered damages in the form of attorney fees, as it has
                                                             23
                                                                  been necessary for Plaintiff to retain the services of counsel to represent him in this action
                                                             24
                                                                  and the underlying criminal action, and they should be awarded reasonable attorney fees
                                                             25
                                                                  and costs.
                                                             26
                                                                  ///
                                                             27
                                                                  ///
                                                             28

                                                                                                           Page 8 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 10 of 12


                                                                                                   SECOND CLAIM FOR RELIEF
                                                              1
                                                                                                         FALSE LIGHT
                                                              2                                      (Against all Defendants)

                                                              3          59.     Plaintiffs repeat and re-allege Paragraphs 1 through 58 of the Complaint as

                                                              4   though fully set forth herein and further complains and alleges as follows:

                                                              5          60.      Defendants’ actions constitute false light, a sub-claim of invasion of privacy.

                                                              6          61.      Defendants’ defamatory statements placed Plaintiff before the public in a

                                                              7   false light.

                                                              8          62.      Defendants’ defamatory statements are highly offensive and objectionable to
                                                              9   the reasonable person, and were in fact offensive and objectionable to Plaintiff.
                                                             10          63.      Defendants made these statements knowingly and maliciously with the goal
                                                             11   of harming the hard-earned reputation of Plaintiff.
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12          64.      As a direct and proximate result of Defendants’ conduct, Plaintiff sustained
                           LAS VEGAS, NEVADA 89101




                                                             13   damages, including but not limited to erosion of business reputation and client base, in
                                                             14   excess of $15,000.00, the exact amount to be determined at trial.
                                                             15          65.      Defendants’ conduct was willful, malicious, and done with the intent to harm
                                                             16   and oppress Plaintiff, thus warranting punitive damages under NRS 42.005 and attorney
                                                             17
                                                                  fees under NRS 608.140.
                                                             18
                                                                         66.      Additionally, Plaintiff has suffered damages in the form of attorney fees, as it
                                                             19
                                                                  has been necessary for Plaintiff to retain the services of counsel to represent him in this
                                                             20
                                                                  action, and the underlying criminal action, and he should be awarded reasonable attorney
                                                             21
                                                                  fees and costs.
                                                             22
                                                                                                    THIRD CLAIM FOR RELIEF
                                                             23
                                                                                                      INJUNCTIVE RELIEF
                                                             24                                      (Against All Defendants)

                                                             25          67. Plaintiffs repeat and re-allege Paragraphs 1 through 66 of the Complaint as

                                                             26   though fully set forth herein and further complains and alleges as follows:

                                                             27

                                                             28

                                                                                                             Page 9 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 11 of 12



                                                              1          68. Plaintiffs seek a preliminary injunction ordering the Las Vegas Review Journal

                                                              2   remove the false and defamatory statements from the Las Vegas Review Journal Website

                                                              3   and other social media websites during the pendency of this lawsuit.

                                                              4          69. Following a determination that Defendants’ statements are false and defamatory,
                                                              5   the Plaintiff requests that the Court enter a final and permanent injunction ordering the Las
                                                              6   Vegas Review Journal to permanently remove the offending articles and enjoining them
                                                              7   from republishing those or any similar defamatory statements.
                                                              8
                                                                         WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,
                                                              9
                                                                  as follows:
                                                             10

                                                             11
                                                                         1. For a sum to be determined for past and future pain and suffering;
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                                                                         2. For a sum to be determined for past and future lost wages;
                           LAS VEGAS, NEVADA 89101




                                                             13
                                                                         3. For special damages in a sum in excess of $15,000.00;
                                                             14
                                                                         4. For general damages in a sum in excess of $15,000.00;
                                                             15          5. For a sum to be determined at trial for punitive damages;
                                                             16          6. For reasonable attorney’s fees, costs, and interest for having to prosecute this
                                                             17             Matter;
                                                             18          7. For reasonable attorney’s fees, costs, and interest for having to hire an attorney to
                                                             19          defend the underlying criminal matter;

                                                             20          8. For pre and post-judgment interest;

                                                             21   ///
                                                                  ///
                                                             22
                                                                  ///
                                                             23
                                                                  ///
                                                             24
                                                                  ///
                                                             25
                                                                  ///
                                                             26
                                                                  ///
                                                             27
                                                                  ///
                                                             28
                                                                  ///
                                                                                                          Page 10 of 11
                                                                  Case 2:20-cv-00661-KJD-VCF Document 1-2 Filed 04/09/20 Page 12 of 12


                                                                        9. Granting injunctive relief as requested herein; and
                                                              1
                                                                        10. For such and further relief as this Court may deem just and equitable in the
                                                              2
                                                                            premises.
                                                              3
                                                                              DATED this 27th day of March, 2020.
                                                              4
                                                                                                          HOFLAND & TOMSHECK
                                                              5
                                                                                                          By:_______/s/ J. Tomsheck___________________
                                                              6                                                 Joshua Tomsheck, Esq.
                                                              7                                                 State Bar of Nevada No.: 009210
                                                                                                                Josht@hoflandlaw.com
                                                              8                                                 228 South Fourth Street, 1st Floor
                                                                                                                Las Vegas, Nevada 89101
                                                              9
                                                                                                                Telephone: (702) 895-6760
                                                             10                                                 Attorney for Plaintiff

                                                             11
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                         Page 11 of 11
